Case 3:18-cv-00434-CAB-NLS Document 65 Filed 04/19/21 PageID.364 Page 1 of 19




                                                                  Apr 19 2021

                                                                   s/ JenniferS
Case 3:18-cv-00434-CAB-NLS Document 65 Filed 04/19/21 PageID.365 Page 2 of 19
Case 3:18-cv-00434-CAB-NLS Document 65 Filed 04/19/21 PageID.366 Page 3 of 19
Case 3:18-cv-00434-CAB-NLS Document 65 Filed 04/19/21 PageID.367 Page 4 of 19
Case 3:18-cv-00434-CAB-NLS Document 65 Filed 04/19/21 PageID.368 Page 5 of 19
Case 3:18-cv-00434-CAB-NLS Document 65 Filed 04/19/21 PageID.369 Page 6 of 19
Case 3:18-cv-00434-CAB-NLS Document 65 Filed 04/19/21 PageID.370 Page 7 of 19
Case 3:18-cv-00434-CAB-NLS Document 65 Filed 04/19/21 PageID.371 Page 8 of 19
Case 3:18-cv-00434-CAB-NLS Document 65 Filed 04/19/21 PageID.372 Page 9 of 19
Case 3:18-cv-00434-CAB-NLS Document 65 Filed 04/19/21 PageID.373 Page 10 of 19
Case 3:18-cv-00434-CAB-NLS Document 65 Filed 04/19/21 PageID.374 Page 11 of 19
Case 3:18-cv-00434-CAB-NLS Document 65 Filed 04/19/21 PageID.375 Page 12 of 19
Case 3:18-cv-00434-CAB-NLS Document 65 Filed 04/19/21 PageID.376 Page 13 of 19
Case 3:18-cv-00434-CAB-NLS Document 65 Filed 04/19/21 PageID.377 Page 14 of 19
Case 3:18-cv-00434-CAB-NLS Document 65 Filed 04/19/21 PageID.378 Page 15 of 19
Case 3:18-cv-00434-CAB-NLS Document 65 Filed 04/19/21 PageID.379 Page 16 of 19
Case 3:18-cv-00434-CAB-NLS Document 65 Filed 04/19/21 PageID.380 Page 17 of 19
Case 3:18-cv-00434-CAB-NLS Document 65 Filed 04/19/21 PageID.381 Page 18 of 19
Case 3:18-cv-00434-CAB-NLS Document 65 Filed 04/19/21 PageID.382 Page 19 of 19
